DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/FR2019/050076 that was filed on January 15, 2019.
A preliminary amendment was received from the applicant on July 13, 2020.
Claims 1-15 have been cancelled.
Claims 16-30 have been added.

Drawings
The drawings were received on July 13, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

	On lines 3-4 of claim 16, the phrase “the base” has been deleted and replaced with the phrase “a base”.
	On line 3 of claim 24, the phrase “the surface” has been deleted and replaced with the phrase “a surface”.
	On line 2 of claim 29, the phrase “the surface” has been deleted and replaced with the phrase “a surface”.
	On line 4 of claim 30, the phrase “the installation and handling boat” has been deleted and replaced with the phrase “the installation and maintenance boat”.
	On line 7 of claim 30, the phrase “the valve” has been deleted and replaced with the phrase “a valve”.

Reasons for Allowance
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance.  The device for installing and handling a module of a subsea processing station as claimed is not shown or suggested in the prior art because of the use of a device that includes a plurality of hydraulic cylinders each having a piston that divides an internal volume of each cylinder into first and second chambers, and first and second mechanical abutments disposed within each cylinder, where said first chamber of each cylinder is 
The prior art as disclosed by McIntosh (US 10,295,007), Caldwell et al.           (US 9,650,855) and Hampton (US 4,537,533) show the use of various devices for installing and handling a module or section of a subsea structure.  Gatehouse et al.   (US 6,120,009) discloses a shock absorbing strut that includes a hydraulic cylinder with a piston that divides an interior volume of said cylinder into first and second chambers, and first and second mechanical abutments that are disposed within said cylinder.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617